Citation Nr: 0532956	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  00-00 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for chondrosarcoma of 
the left rib cage, with surgical removal of parts of the 
eighth and ninth ribs.

2.  Entitlement to service connection for a scar, as a 
residual of rib surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to May 
1947.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision by the RO in 
Columbia, South Carolina.  The RO denied the veteran's claims 
of entitlement to service connection for a scar, as a 
residual of rib surgery, as well as denied his petition to 
reopen his previously denied claim for service connection for 
chondrosarcoma of the left rib cage, with surgical removal of 
parts of the eighth and ninth ribs.

In June 2000, the veteran testified during a hearing before 
RO personnel: a transcript of that hearing is associated with 
the claims file.  

In July 2002, the veteran testified during a Travel Board 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record. 

In August 2003 and March 2005, the Board remanded these 
matters for further action.  Following completion of the 
requested action, these matters have been returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the petition to reopen, and on the claim 
for service connection for a scar, as a residual of rib 
surgery, has been accomplished.

2.  In a December 1960 rating decision, the RO denied the 
veteran's claim for service connection for chondrosarcoma of 
the left rib; although the RO notified him of the denial 
later that same month, the veteran did not initiate an 
appeal.

3.  New evidence associated with the claims file since the 
RO's December 1960 denial is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for chondrosarcoma of the left 
rib cage, with surgical removal of parts of the eighth and 
ninth ribs.

4.  The veteran has a scar, as a residual of rib surgery, 
sustained after service and not attributable to military 
service. 


CONCLUSIONS OF LAW

1.  The December 1960 RO decision that denied the veteran's 
claim for service connection for chondrosarcoma of the left 
rib, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005).

2.  Since the December 1960 RO decision, new and material 
evidence has not been received; hence, the requirements to 
reopen the claim for service connection for chondrosarcoma of 
the left rib cage, with surgical removal of parts of the 
eighth and ninth ribs have not been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 
29, 2001).

3.  The criteria for service connection for a scar, as a 
residual of rib surgery, are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board points out that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and 
to assist the veteran. This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment but not yet final 
as of that date. The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2005).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
C.F.R. § 3.159(b) (2005).

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
regarding new and material claims and second sentence of 
3.159(c) were amended effective August 29, 2001.  However, 
since the record indicates that claim to reopen was received 
before that date, the new provisions concerning new and 
material claims are not applicable to the instant case.  See 
66 Fed. Reg. 45620- 45632 (August 29, 2001).

Additionally, with respect to claims requiring new and 
material evidence, the VCAA states that, "[n]othing in this 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented." 38 U.S.C.A. § 5103A(f) (West 2002).  
Because, as explained in more detail below, the veteran has 
not presented new and material evidence to reopen his claim, 
it does not appear that the duty to assist provisions of the 
Act are applicable in the instant appeal.

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") noted 
that the statute and the regulation provide for pre-initial-
AOJ adjudication notice.  The Court also specifically 
recognized that where notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.

In any event, the Board has determined that all notification 
and development action needed to render a fair decision on 
the issue on appeal has been accomplished. Through the 
December 1999 Statement of the Case (SOC), and the June 2000, 
September 2000, October 2001, December 2004, and August 2005 
Supplemental SOCs (SSOC), the RO has notified the veteran and 
his representative of the legal criteria governing the claim, 
the evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were given the opportunity to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim.

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its May 2001 and April 
2004 letters, the RO informed the veteran of the VCAA, and 
requested that the veteran provide authorization to enable it 
to obtain any outstanding private medical records, as well as 
information to obtain any VA treatment records, employment 
records, or records from other Federal agencies. The RO also 
requested that the veteran submit any additional evidence in 
his possession with respect to his claim.  In a February 2003 
letter sent by the Board (which was then assisting in 
development of evidence with regard to the veteran's claim), 
the veteran was notified of the opportunity to provide any 
outstanding medical records in support of his claim and 
alternative forms of evidence such as "buddy statements."  
The veteran was also informed that VA was requesting his 
service personnel and service hospital records and VA 
treatment records from the Columbia, South Carolina VAMC.  
Through these letters, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).

The Board points out that the record in this case reflects 
some error in the RO's providing the veteran with the correct 
legal criteria for reopening his previously disallowed claim.  
As discussed in more detail below, while the criteria 
governing petitions to reopen filed after August 29, 2001 
have changed, here, the veteran's claim was filed prior to 
that date; hence, the former criteria govern.  As reflected 
in the December 1999 SOC, and October 2001 SSOC, the RO then 
correctly provided the veteran with the former regulatory 
criteria.  However, in its May 2004 letter and August 2005 
SSOC, the RO incorrectly provided the veteran with the 
revised (new) criteria.  

The Board's March 2005 remand requested that the RO notify 
the veteran of what constitutes new and material evidence for 
claims that were filed prior to August 29, 2001.  In an April 
2004 letter, the RO alluded to the provisions of the 
regulations which were applicable to claims filed prior to 
August 29, 2001.  The Board finds that the April 2004 letter 
along with the notification provided to the appellant in the 
December 1999 SOC and October 2001 SSOC provides sufficient 
information for a reasonable person to understand what 
constitutes new and material evidence for claims that were 
filed prior to August 29, 2001.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  As such, there 
is no basis for a further remand of this issue in order to 
satisfy the previously set forth directives for development.  
See Stegall v. West, 11 Vet.App. 268, 270-71 (1998).

Therefore, the Board finds that the veteran is not prejudiced 
by the Board's application of the correct criteria in this 
case.  As discussed in more detail below, in this case, the 
claim must fail because the evidence added to the record does 
not meet even the minimum criteria for reopening, regardless 
of which legal standard is utilized.  As the RO's failure to 
continuously provide the correct legal standard for reopening 
does not affect the outcome of the claim, the Board finds 
that these actions constitute at most, harmless error.  See 
ATD Corp v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
cf. 38 C.F.R. § 20.1102 (2004).

Under the facts of this case, the Board finds that the record 
has been fully developed, and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).
There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  The veteran has 
also testified during hearings before both Board and RO 
personnel; transcripts of those hearings are of record.  In 
addition, the veteran was afforded VA examinations in May and 
June 2004.  

Under these circumstances, the Board finds that the veteran 
has received the notice and assistance contemplated by law, 
and adjudication of the petition to reopen, as well as the 
claim for service connection, at this juncture, poses no risk 
of prejudice to the veteran.  See Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); and Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2005).

As indicated above, the veteran's claim for service 
connection for chondrosarcoma of the left rib cage, with 
surgical removal of parts of the eighth and ninth ribs was 
previously considered and denied in a December 1960 rating 
decision.  As the veteran did not appeal that decision, it is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  The 
veteran sought to reopen the claim in April 1999.

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2004).  Given the date of 
claim culminating in the instant appeal, April 1999, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001].

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial pertinent to the claim 
now under consideration was the December 1960 RO decision.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2005).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In the December 1960 decision, the RO denied the veteran's 
claims for service connection for chondrosarcoma of the left 
rib cage, with surgical removal of parts of the eighth and 
ninth ribs on the basis that there was no nexus between any 
current disability and injury in service.  Evidence then 
considered included service medical records which reflect 
that he did sustain a rib fracture in 1946, but which rib is 
not identified.  X-ray studies in March 1946, July 1946 and 
at separation in January 1947 failed to reflect any 
indication of rib fracture.  Also considered were VA medical 
records including a VA hospital summary from June to July 
1960, wherein the veteran reported fracturing ribs before and 
during service, as well as chest X-ray study showing an 
indication of an "old" fracture in the 9th rib, left.  In 
November 1960 a VA radiologist interpreted the chest X-rays, 
stating that, in his opinion, the chondrosarcoma involving 
the left 9th rib in was no way related to or caused by the 
broken rib sustained in service, though, from the films, he 
could not disprove it.

The present claim was initiated in April 1999.  Evidence 
added to the record since the RO's December 1960 decision 
includes a Provident hospital outpatient treatment reports 
from 1976, June 2000 RO hearing transcript, VA outpatient 
records dated from 1960 to 2001, a July 2002 Board hearing 
transcript, service medical records consisting of X-ray 
files, May and June 2004 VA examination reports, and many 
statements from the veteran and arguments on his behalf from 
his representative. 

The Board finds that the additional medical evidence received 
is "new" in the sense that it was not previously before 
agency decision makers.  However, this evidence is not 
"material" for purposes of reopening the claim for service 
connection.  While the newly submitted evidence pertains to 
the nature and extent of the veteran's  chondrosarcoma of the 
left rib cage with surgical removal of parts of the eighth 
and ninth ribs, it includes no competent evidence indicating 
that there is nexus between any such disorder and service.  
In fact, in the June 2004 VA examination report that 
indicated that the veteran's entire claims file was reviewed, 
the VA examiner opined that it was less likely than not that 
the veteran's chondrosarcoma of the left ninth rib was 
related to or a consequence of the veteran's rib fracture, 
which occurred in military service.  

The remaining evidence received since December 1960 consists 
of the lay assertions of the veteran and his representative 
in statements and hearing testimony.  To the extent that this 
evidence is being offered in an attempt to establish a nexus 
between the veteran's in-service rib fracture and 
chondrosarcoma of the left rib, the Board finds that such 
evidence is not probative of whether such a nexus, in fact, 
exists-the central question underlying the claim for service 
connection.  As a layperson without the appropriate medical 
training and expertise, the veteran is not competent to offer 
a probative opinion on a medical matter, such as whether a 
disability was caused or worsened by military service.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991). Hence, where, as 
here, resolution of an issue under consideration turns on a 
medical matter, unsupported lay assertions, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

In the absence of new and material evidence, the requirements 
to reopen the claim for service connection for chondrosarcoma 
of the left rib cage with surgical removal of parts of the 
eighth and ninth ribs are not met, and the appeal must be 
denied.  As the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen the 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

III.  Service Connection for a residual scar of rib surgery

As noted above, service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted during active military service, or for aggravation 
of a pre-existing injury suffered, during such service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2004). 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  

The veteran's service medical records are scanty and while 
they suggest that in May 1946 the veteran suffered a broken 
rib, no treatment notes are available, nor is the rib 
identified.  An April 1947 discharge examination report 
reflects that the veteran's skin was normal and the report 
was negative for any scars.  Chest X-ray study was negative.   

During the July 2002 Board hearing, the veteran conceded that 
the scar was the result of the post-service surgical removal 
of parts of the eighth and ninth ribs and not due to the rib 
fracture in service.  

A May 2004 VA examination report reflects that the veteran 
stated that during service when he fractured his rib, the 
only treatment he received was taping of his chest.  On 
physical examination, the examiner noted a scar obliquely 
running through an 8 by 12 centimeter sunken area in the 
veteran's left inferolateral chest wall where his ribs are 
missing.  The diagnosis was remote left rib fracture, 
occurring in 1946 and chondrosarcoma of a left rib, treated 
surgically in 1960, with no evidence of recurrence.  

The veteran does not claim and the record does not reflect 
that he developed any residual disability manifested by scars 
from his rib fracture during his period of active duty.  Both 
the veteran's testimony and the competent medical evidence 
attribute the veteran's scar to the chondrosarcoma of a left 
rib, treated surgically in 1960 and not due to a rib fracture 
during service.  Inasmuch as the chondrosarcoma is not a 
disability of service origin, it logically follows that 
residuals of treatment for this disability are not as well.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  
 
In addition, the Board finds that the preponderance of the 
evidence indicates that the veteran does not currently suffer 
from any current residuals of an in-service rib fracture.  As 
a valid service connection claim requires medical evidence of 
a current disability, service connection for a scar as a 
residual of in-service rib fracture would also fail.  The 
Court has held that "[i]n order for the veteran to be awarded 
a rating for service-connected [disability], there must be 
evidence both of a service- connected disease or injury and a 
present disability which is attributable to such disease or 
injury."  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(holding that "Congress specifically limits entitlement for 
service- connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim.").

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

The petition to reopen the claim for service connection for 
chondrosarcoma of the left rib cage, with surgical removal of 
parts of the eighth and ninth ribs is denied.

Service connection for a scar, as a residual of rib surgery, 
is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


